United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3164
                                   ___________

United States of America,               *
                                        *
      Appellee,                         *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Shannon Kies,                           *
                                        *    [UNPUBLISHED]
      Appellant.                        *
                                   ___________

                             Submitted: January 8, 2007
                                 Filed: January 24, 2007
                                  ___________

Before LOKEN, Chief Judge, BYE and SHEPHERD, Circuit Judges.
                              ___________

PER CURIAM.

       The district court1 sentenced Shannon Kies to 87 months in prison after he pled
guilty to one count of theft of firearms from a federal firearms licensee. For the
reasons discussed below, we affirm his sentence.

       Kies argues the district court erred by denying downward adjustments for his
role in the offense and for his acceptance of responsibility, and by applying an
enhancement for obstruction of justice. Having reviewed the district court's factual

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
findings and legal conclusions under the applicable standards of review, we determine
there is no error. See U.S.S.G. §3C1.1, cmt. n.4(e); §3E1.1, cmt. n.4.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-